Citation Nr: 1631876	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  06-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer, claimed as gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from December 1965 to December 14, 1967.  Entitlement to VA benefits based on service from December 15, 1967, to October 1969 is barred based on the character of the Veteran's service during that period.

This case has a long protracted procedural history.  In March 1985, the Board denied entitlement to service connection for peptic ulcer disease on the grounds that it was neither incurred in service, nor could it be presumed to have been so incurred.  In June 1988, the Board again denied entitlement to service connection for peptic ulcer disease on the grounds that a new factual basis had not been submitted to reopen the claim.

In March 1991, the RO declined to reopen the claim because new and material evidence had not been submitted.  An appeal was not perfected and that decision became final.  In January 2000, the Board held that new and material evidence had not been received, and reopening of the claim was not in order.  The Veteran appealed to the Veterans Claims Court.

In March 2001, the Veterans Court vacated the January 2000 Board decision and remanded the case for compliance with the Veterans Claims Assistance Act of 2000 (VCAA). Thereafter, in July 2001, the Board remanded the case to the RO.  After completion of appropriate development, the Board again found that new and material evidence had not been received in order to reopen the service connection claim in February 2002.

The Veteran appealed the Board's February 2002 decision to the Veterans Court, and in February 2003, it vacated and remanded the case for further explanation regarding compliance with the VCAA.  Subsequently, in an August 2003 decision, the Board again determined that new and material evidence had not been received, and that reopening of the claim was not in order.  The Veteran did not appeal.  Hence, the August 2003 Board decision is final.  

This matter now comes before the Board on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2007, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

At that time, the Board acknowledged that the Veteran was claiming entitlement to service connection for Helicobacter pylori (H. pylori).  The Board noted that H. pylori was not a disease but a type of bacteria.  Hence, the Board found that the claim was not a new claim, but one which fell within the underlying claim to reopen.

The Veteran appealed the December 2007 decision.  In October 2009, the Court issued a Memorandum Decision finding that the Board did not provide an adequate statement of reasons or bases for its rejection of the new evidence.  Accordingly, the Court vacated the Board's December 2007 decision and remanded the matter for further proceedings consistent with its decision.

In May 2010, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for peptic ulcer disease.  The Board then considered the claim on its merits and denied entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

The Veteran appealed the Board's May 2010 decision to the Court.  In March 2011, the parties filed a Joint Motion for Vacatur and Partial Remand (JMR).  The parties noted that recent VA medical records disclosed several different gastrointestinal diagnoses thought to account for the Veteran's various symptoms, to include diverticular disease, hiatal hernia, chronic duodenal ulcer, dyspepsia, and GERD.  Per VA regulations, this was to be expected in cases of gastrointestinal disability.  See 38 C.F.R. § 4.113 (2015).  By Order dated in May 2011, the Court Clerk granted a motion for remand.  The Board's finding that new and material evidence had been received to reopen the claim of entitlement to service connection was not disturbed.  

In September 2011, the Board denied entitlement to service connection for peptic ulcer disease with duodenal ulcer and the denial was not appealed to the Court.  The issue of entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer was remanded for additional development.  Following a VA examination, that issue was again remanded in December 2012, to consider whether a gastrointestinal disorder was secondary to an acquired psychiatric disorder; at the time of the remand, the Veteran had a pending claim for service connection for a psychiatric disorder.  

The Veteran was denied service connection for a psychiatric disorder by the RO in April 2013.  He submitted a notice of disagreement with the denial in May 2013, and VA issued a statement of the case on the issue.  In September 2013, he withdrew his appeal for service connection for a psychiatric disorder, prior to submitting a substantive appeal.  See 38 C.F.R. § 20.204(c) (2015).  

The matter was again returned to the Board.  In January 2014, the Board denied service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.  The Veteran again appealed to the Court.  In August 2015, the Court issued a Memorandum Decision vacating and remanding the January 2014 Board decision for further proceedings consistent with its decision.  Subsequently, in February 2016, the Board remanded the issue on appeal to obtain an addendum VA gastrointestinal opinion consistent with the August 2015 Memorandum Decision.  An adequate opinion was subsequently obtained and the matter is ripe for decision.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with GERD.

2.  During service, the Veteran was treated for gastrointestinal symptoms.

3.  GERD is neither related to the relevant gastrointestinal symptoms treated in service, nor is it related to any other in-service injury, event, or disease.


CONCLUSION OF LAW

A gastrointestinal disorder, other than peptic ulcer disease with duodenal ulcer, claimed as GERD, was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether physicians actually examined veteran, did not provide extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that a gastrointestinal disorder (other than peptic ulcer disease with duodenal ulcer) is related to service.  Initially, the Board notes that he is currently diagnosed with GERD.  The report from a December 2011 VA examination reflects that, in addition to being diagnosed with a duodenal ulcer, service connection for which is not on appeal at this time, he was also diagnosed with GERD.  Therefore, a current disorder is shown.

Per the March 2011 JMR, throughout the long course of this appeal, additional potential diagnoses were rendered to account for the Veteran's various symptoms, to include diverticular disease, hiatal hernia, and dyspepsia.  Having reviewed all the evidence of record, including VA treatment records and the December 2011 and March 2013 VA gastrointestinal examinations and opinions, the evidence supports a finding that all gastrointestinal symptoms are attributable to either GERD or the peptic ulcer disease with duodenal ulcer (which is not on appeal at this time). 

Next, the Board finds that during service the Veteran was treated for gastrointestinal symptoms.  Specifically, a March 1966 service treatment record conveys complaints of post-prandial abdominal cramps for two weeks.  A two-day history of some cramping pain in the lower abdomen was also advanced.  He had some associated nausea and emesis the evening prior.  A specific diagnosis was not noted.  He was prescribed Donnatal and Dulcolax.

After a review of all the evidence of record, lay and medical, the evidence weighs against a finding that GERD is related to the gastrointestinal symptoms treated in service and/or is related to any other in-service injury, event, or disease.  At the outset, the Board will address the lay evidence of record.  Over the many years of this appeal, VA has received numerous lay statements from the Veteran and others concerning his gastrointestinal history.  Such lay statements and testimony are to the effect that he had gastrointestinal disability symptoms both during and after service until the present.  

In the August 2015 Memorandum Decision, the Court found that the Board erred by failing to provide adequate reasons and bases as to its finding that the relevant lay statements made by Veteran's ex-wife and mother were not credible.  The lack of credibility of the lay evidence of record was the basis for the Board not remanding a December 2011 VA opinion that had failed to consider the relevant lay evidence in the opinion.  

Here, in February 2016, the Board remanded the issue on appeal for an addendum opinion.  The Board specifically directed that the VA examiner consider the relevant lay evidence of record.  VA subsequently received the requested opinion in March 2016.  The opinion report reflects that the examiner specifically reviewed all the evidence of record and had considered the relevant lay statements.

The Board notes that in the February 2016 Remand, the Board listed five pieces of lay evidence the VA examiner should address, including the Veteran's statement that gastrointestinal symptoms may have been due to in-service stress.  While the examiner explicitly noted having considered and reviewed the other four pieces of lay evidence, the examiner did not specifically note the in-service stress statement.  However, in the opinion report, the examiner confirmed having reviewed all the evidence of record.  Further, a reasonable reading of the rational given for the rendered negative opinion (discussed below) reflects that this lay statement was considered.  As such, a remand for clarification is not necessary at this time.  

As to the lay statements made by the Veteran's ex-wife and mother, the statements merely reflect that the Veteran had gastrointestinal symptoms during and since service, and do not address whether such symptoms were caused by a duodenal ulcer/peptic ulcer disease (service connection for which is not on appeal) or GERD.  The Veteran, his ex-wife, and his mother are lay persons and do not have the requisite medical training or credentials to be able to render a competent medical opinion regarding whether such gastrointestinal symptoms were due GERD, and if so, whether the GERD was related to service.  

The etiology of the Veteran's GERD is a complex medical etiological question dealing with the origin and progression of the gastrointestinal system.  Such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while he is competent to report some gastrointestinal symptoms experienced at any time, and while the ex-wife and mother are able to report observed symptoms, they are not competent to opine on whether the observed symptoms were due to GERD, and if so, whether such symptoms were related to his service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis); Jandreau, 492 F.3d at 1377 n.4 (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The Board has also considered the Veteran's December 2005 statement, wherein he states that his ex-wife is now a nurse.  The Board observes that her statement is not on letterhead and gives no indication that she is a health care professional.  Even assuming such, the statement merely recites her observations and in no way provides a diagnosis or renders a medical opinion regarding etiology.

As previously noted, the Veteran received a VA examination in December 2011 where GERD was diagnosed.  The earliest diagnosis date for GERD in the medical evidence of record is 2001, approximately 30 years after service separation.  Despite this, in the December 2011 VA examination report, the examiner stated that GERD had been diagnosed in 1971.  Review of the report reflects that the examiner obtained this diagnosis date from the Veteran.  Having reviewed all the evidence of record, lay and medical, the medical evidence diagnosing GERD in 2001 is the more probative evidence.  Specifically, for the reasons discussed below, the Board does not find the Veteran's contention that GERD was diagnosed in 1971 to be credible.

Specifically, on Reports of Medical History completed in March 1967 and August 1969, the Veteran specifically denied having or having had frequent indigestion, or stomach, liver, or intestinal trouble.  At his August 1969 separation examination, his abdomen and viscera were reported as normal on clinical evaluation.  Findings related to stomach or gastrointestinal complaints were not documented.  Therefore, neither GERD nor any other gastrointestinal symptoms were recorded in the service treatment records.

On post-service employment forms completed in August 1972 and January 1974, the Veteran denied having a stomach or duodenal ulcer, or any trouble with the stomach, intestines, or bowels.  Additionally, when hospitalized in December 1974 (discussed below), the Veteran did not report a significant history of stomach problems dating back to service.  Rather, he reported a three to four month history of epigastric pain.  This evidence is highly probative as it indicates that he was not having any symptoms related to GERD within several years of service separation and weighs heavily against his assertion to the December 2011 examiner that he was diagnosed with GERD in 1971.

Next, in an August 1992 employment form, the Veteran noted being treated for a "nervous stomach" in 1972, but did not advance ongoing treatment for a specific gastrointestinal disorder.  The fact that he now suggests a contrasting history, while asserting a claim for benefits, weighs heavily against his credibility, as a patient's report of history to a treatment provider is highly probative evidence with regard to history.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Veteran testified at the October 1987 RO hearing that he did not mention anything at service separation because they were "rushing him out of the service."  Even assuming he was rushed, the absence of documented complaints for several years following his initial period of service weighs against the credibility of his assertions that he was diagnosed with GERD in 1971.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

Next, gastroesophageal, the "GE" in GERD, is defined as "proceeding from the stomach to the esophagus."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 764 (32nd ed. 2012).  In other words, the disability of GERD involves contents of the stomach entering up into the esophagus.  The evidence, both lay and medical, prior to 2001 primarily reflects gastrointestinal symptoms from the stomach down, consistent with the diagnosed and treated duodenal ulcer/peptic ulcer disease.

Specifically, in December 1974, the Veteran was admitted to a private hospital with complaints of extreme weakness, abdominal cramps, and the passage of dark stools.  He reported epigastric pain for the past three or four months.  He stated that his general health had been good and other than having measles, chicken pox, and an occasional cold, he had no sicknesses of any consequence.  The final diagnoses were duodenal ulcer with acute hemorrhage and secondary anemia.  An upper gastrointestinal study showed a normal esophagus at that time.  This evidence strongly weighs against a finding of GERD in the mid-1970s.

The Board notes that a medical record dated December 1971 reflects that the Veteran was treated for "epigastric pain" that had been present for the previous two weeks.  The cause of the epigastric pain was not diagnosed.  Although no specific finding was made, this evidence is suggestive that the epigastric pain treated in 1971 was likely due to the subsequently-diagnosed peptic ulcer disease/duodenal ulcer.  

For these reasons, the Board assigns the 1971 diagnosis date as noted in the December 2011 VA examination report less probative weight; instead, the evidence strongly reflects that GERD was first diagnosed in or about 2001, approximately 30 years after service separation.  As discussed above, the December 2011 VA opinion was inadequate as the VA examiner failed to address various lay statements found within the record.  

In March 2016, VA obtained an addendum opinion on the question of whether GERD was related to active service.  Again, the examiner noted reviewing all the evidence of record, including the relevant lay statements, the examiner opined that it was less likely than not that the GERD was incurred in or caused by an in-service injury, event, or illness.  As a rationale, the examiner explained that the symptoms conveyed in the March 1966 service treatment record were consistent with constipation, and not GERD.  Further, the examiner explained that constipation and GERD are two separate disorders, and the literature reveals no distinct causality between constipation and GERD.

Additionally, the examiner explained that symptoms displayed and treated soon after service were related to the diagnosed peptic ulcer disease/duodenal ulcer, a gastrointestinal disability not on appeal at this time.  The VA examiner noted that the report from an upper GI in April 1984 specifically found no evidence of significant abnormality of the esophagus or stomach, and that subsequent treatment forward appeared to be for peptic ulcer disease.

In the March 2016 addendum opinion, the VA examiner primarily focused on the Veteran's hospitalization in 1984 and subsequent treatment for peptic ulcer disease/duodenal ulcer.  While the examiner did not explicitly mention the December 1974 hospitalization where the Veteran was diagnosed with a duodenal ulcer, a reasonable reading of the opinion reflects that the examiner would have considered this a part of the Veteran's ongoing peptic ulcer disease/duodenal ulcer symptoms and treatment, and not a symptom of GERD

The Board notes that in the rational the VA examiner did not specifically discuss the Veteran's lay statements concerning symptoms in service that the Veteran self-medicated with antacids.  However, as noted above, the examiner explicitly stated that such contentions were considered in the opinion.  Even if the Veteran's statements concerning self-treatment in service were credible, the opinion reflects that all symptoms and treatment post service, until at least after the 1980s, was for peptic ulcer disease/duodenal ulcer.  Therefore, the opinion reflects that any such symptoms in service would have been symptoms of peptic ulcer disease/duodenal ulcer that was diagnosed relatively soon after service, and not GERD, which was not diagnosed until approximately 30 years after service separation.  

Having reviewed all the evidence of record, the Board notes that it has not received any VA or private medical records or separate opinions indicating that any VA or private physician has opined that GERD is related to the in-service gastrointestinal symptoms and/or is in any other way related to service.

In sum, the evidence weighs against a finding that GERD is related to service.  The record reflects that no VA or private physician has related GERD to service, including to the documented in-service gastrointestinal symptoms.  In March 2016, a VA examiner explained how the documented in-service symptoms were likely due to constipation, which has no relation to GERD.  Further, while the Veteran's lay statements concerning unreported in-service gastrointestinal symptoms are assigned less probative weight, the opinion reflects that even if the Veteran had such symptoms they would more likely be attributable to constipation and/or the diagnosed peptic ulcer disease/duodenal ulcer (service connection for which is not before the Board at this time).  This opinion is supported by the other evidence of record, including the fact that the Veteran was not diagnosed with GERD until many years after service.

For these reasons, the preponderance of the evidence is against a finding that GERD is related to service, to include any of the relevant gastrointestinal symptoms treated in service and/or any other in-service injury, event, or disease.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the appeal is denied.  

Finally, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, as well as notice of how disability ratings and effective dates are determined.  The claim was subsequently readjudicated.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384.  During the course of this appeal VA obtained significant VA and private medical documentation.  Further, the Veteran received a VA examination in December 2011, with an addendum opinion obtained in March 2016.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion report reflects that the VA examiner reviewed the record, including the evidence specifically noted in the Board's February 2016 Remand, and provided the requested opinion with rationale.

The requested VA and private medical documentation and service treatment records were received and are of record.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer, claimed as GERD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


